DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tossel (2003/002237A1) in view of Hsu (2016/0136782A1).
Tossell teaches an electrostatic clamping system that includes a platen 14, an electrostatic electrode associated with the platen (intrinsic to a device said to operate electrostatically) and the chuck having a concave upper surface defining a cavity and being said to have a sealing structure about the periphery of the surface (see second to last line of the Abstract). The system taught by Tossell differs from the claims by not using a sealing cover movable relative to the platen for being moved on or off a wafer disposed on the platen.
Hsu teaches a workpiece processing apparatus that has a vacuum platen 10 and a movable adjusting device 20 that engages a workpiece and uses a sealing ring 24 to form a suction chamber that is controlled by gas inlet and exit valves to flatten the workpiece to improve attachment to the vacuum platen. The Hsu teachings stated that either vacuum or electrostatic platens are known to be used for handling the wafers/workpieces.

With regard to the gases recited in dependent claim 2, it is known in the art to select gases that are either non-reactive (nitrogen, argon) or effective for cooling (hydrogen) in a wafer/workpiece processing arrangement.
With regard to the support arm limitations of claims 3-5, it would be conventional practice in the processing art to use an articulated arm to move the Hsu adjusting device because such system are already using such design considerations to place and remove the wafers from the platens in the multistep semiconductor fabrication operations.
The gas control valve and O-ring seal of claims 9 and 10 are intrinsic to any device using changes in gas pressure or volume to perform an operation in a processing arrangement.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 11 and dependent claims 6-8 add temperature regulation to the clamping system and claim 12 recites a specific positioning of the concave part of the workpiece itself that is not addressed by the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
December 2, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836